Memorandum of Decision

ZIMMERMAN, Justice:
Mr. Puckett appeals from a decision of the Industrial Commission denying him a formal hearing to determine eligibility for workers’ compensation benefits. Mr. Puckett was hired by Deseret Industries in Las Vegas, Nevada. While working there he suffered a debilitating injury. Mr. Puckett filed a claim for workers’ compensation benefits in Utah because Deseret Industries is headquartered in this state. The administrative law judge determined that he was without authority to hear Mr. Puckett’s claim because Mr. Puckett was not “hired or ... regularly employed in this state,” as required by section 35-1-54 of the Code. U.C.A., 1953, § 35-1-54 (1974 ed.). We have reviewed Mr. Puckett’s arguments on appeal and conclude that they are without merit. He is not eligible for benefits under Utah law. The decision of the Commission is affirmed.
HALL, C.J., STEWART, Associate C.J., and HOWE and DURHAM, JJ., concur.